   Case 2:17-md-02785-DDC-TJJ Document 2209 Filed 08/31/20 Page 1 of 12




                       UNITED STATES DISTRICT COURT
                            DISTRICT OF KANSAS

In re EPIPEN (EPINEPHRINE INJECTION,
USP) MARKETING, SALES PRACTICES            Civil Action No. 2:17-md-02785-DDC-TJJ
AND ANTITRUST LITIGATION                   (MDL No: 2785)

                                           CLASS PLAINTIFFS’ MOTION FOR AN
This Document Relates To:                  ORDER IMPLEMENTING STAGE TWO OF
CONSUMER CLASS CASES                       CLASS NOTICE PLAN




                                       1
    Case 2:17-md-02785-DDC-TJJ Document 2209 Filed 08/31/20 Page 2 of 12




       Class Plaintiffs, by and through their undersigned Class Counsel, in order to implement

Stage Two of the Class Notice Plan, respectfully move the Court under Rule 23(c)(2)(B) of the

Federal Rules of Civil Procedure for an order approving the proposed manner and forms of notice

to be used to provide notice of pendency of the action to the certified Classes. As grounds therefore,

Class Plaintiffs submit the following brief in support and state as follows:

                                    I.      INTRODUCTION

       Having substantially completed Stage One of their Class Notice Plan, which was approved

by the Court on June 1, 2020 (Mem. & Order, ECF No. 2074), Class Plaintiffs now seek Court

approval of Stage Two, which proposes a notice program and forms of notice that fully satisfy the

requirements of Rule 23 and collectively provide the certified Classes with the best notice

practicable under the circumstances of this case. Class Plaintiffs propose to provide individual

notice to most third-party providers (“TPPs”) and individual class members, communicated

primarily through email that is cost-effective, expeditious, and compliant with Rule 23(c)(2)(B),

as recently amended in 2018 to permit notice by “electronic means.” Fed. R. Civ. P. 23(c)(2)(B).

Class members whose addresses are known, but who cannot be contacted by email, will be

provided notice by first-class mail. The individual notice program will be supplemented by a case-

specific website and a targeted, but robust, publication notice program to provide the broadest

possible reach. A.B. Data, the Notice Administrator previously appointed by the Court, estimates

that this proposed notice program will reach at least 85% of the two certified classes, well above

the 70% threshold the Federal Judicial Center considers “reasonable.”1 See Declaration of Eric

Schachter (“Schachter Decl.”), submitted herewith.



1
 See Judge’s Class Action Notice and Claims Process Checklist and Plain Language Guide at 3,
Fed. Jud. Ctr. (2010), https://www.fjc.gov/sites/default/files/2012/NotCheck.pdf (last visited Apr.
8, 2020).
                                                  2
    Case 2:17-md-02785-DDC-TJJ Document 2209 Filed 08/31/20 Page 3 of 12




       With respect to the notices themselves, the form of summary notice that Class Plaintiffs

propose to provide to Class members by email and U.S. mail is attached as Exhibit 1 to the

Declaration of Elizabeth C. Pritzker (“Pritzker Decl.”), submitted herewith. While in summary

form, this notice provides all of the information required by Rule 23 in plain, easily understood

language and complies with the disclosure requirements of the Health Insurance Portability and

Accountability Act of 1996 (“HIPAA”), 42 U.S.C. § 1320d, et seq. See Pritzker Decl. Ex. 1. The

summary notice also provides a link to a dedicated Class Notice website (to be set up and

maintained by A.B. Data) and to the long-form class notice, which sets forth even more

information about the action and is attached as Exhibit 2 to the Pritzker Declaration.2

       For the reasons set forth below and in the attached Schachter and Pritzker Declarations, the

Court should approve Stage Two of the Class Notice Program.

                                    II.     BACKGROUND

       On February 27, 2020, the Court certified two Rule 23(b)(3) classes and ordered Class

Plaintiffs to submit “a proposed plan for notice to the class members consistent with Rule

23(c)(2)(B).” Mem. & Order at 129, ECF No. 2018-1. On April 21, 2020, Class Plaintiffs filed

their motion for an order approving Stage One of their proposed Class Notice Plan, which sought

the appointment of A.B. Data as the class notice administrator and an order authorizing Class

Plaintiffs to issue subpoenas seeking class member contact information and data for EpiPen

purchases during the class periods from the six largest pharmacy benefit managers (“PBMs”) and

the ten largest pharmacies (the “Class Notice Subpoenas”). See Class Pls.’ Mot. for an Order




2
  The forms of the summary notice and the long-form notice were provided to Defendants in
advance of the filing of this motion and incorporate many of the edits suggested or requested by
them. Pritzker Decl. ¶ 7.

                                                 3
    Case 2:17-md-02785-DDC-TJJ Document 2209 Filed 08/31/20 Page 4 of 12




Implementing Stage One of Class Notice Plan, ECF No. 2058. On June 1, 2020, the Court

approved Stage One of Class Plaintiffs’ proposed Notice Plan. Mem. & Order, ECF No. 2074.

       Following the Court’s approval of Stage One, Class Plaintiffs served Class Notice

Subpoenas on the PBMs and pharmacies identified in the motion.3 Pritzker Decl. ¶ 3. Class

Counsel, working with A.B. Data, subsequently negotiated with the subpoenaed non-parties to

obtain the requested Class member information. Id. As of the filing of this motion, eleven of the

sixteen subpoenaed non-parties have produced responsive information to A.B. Data, and the

remaining five are expected to complete their productions shortly. Id.

       As a result of the eleven productions already made, A.B. Data currently has contact

information for approximately 1.3 million potential individual Class members. Schachter Decl. ¶

2. This number will almost certainly increase when the remaining five productions are completed.

Id. Because some potential Class members may have used multiple PBMs or shopped at different

pharmacies during the nine-year class period, there is likely to be duplication in the data produced.

When all productions are complete, A.B. Data will sort the productions in an effort to remove

duplicate entries for individual Class members, and ensure that each potential Class receives one

notice and not duplicative notices. Id.

       Although the data produced to date includes email addresses for only some potential Class

members, A.B. Data estimates that it will be able to obtain email addresses for at least 50% of all

individual Class members, based on its prior experience in other cases where emails had been

generated, and the data that has been provided, which includes names, home addresses and, in




3
 As explained in Class Plaintiffs’ Stage One motion, the PBMs collectively handled 95% of all
prescriptions filled in the United States in 2018. The pharmacies collectively filled 73.3% of all
prescriptions in the United States in 2018. Class Pls.’ Mot. for an Order Implementing Stage One
of Class Notice Plan at 4-5, ECF No. 2058.
                                                 4
    Case 2:17-md-02785-DDC-TJJ Document 2209 Filed 08/31/20 Page 5 of 12




many instances, telephone numbers, from which emails can be generated and traced to individual

Class members. Id. ¶ 7. With respect to the TPPs, A.B. Data maintains a pre-existing proprietary

TPP database that contains the names and contact information for more than 42,000 TPPs in the

United States. Id. ¶ 5.

                                      III.    ARGUMENT

       A.      Class Plaintiffs’ Proposed Notice Plan Satisfies the Notice Requirements of
               Fed. R. Civ. P. 23(c) and Due Process

       The proposed Notice Plan conforms to the mandates of Rule 23 and due process. Rule 23

requires “the best notice that is practicable under the circumstances, including individual notice to

all members who can be identified through reasonable effort.” Fed. R. Civ. P. 23(c)(2)(B). Rule

23, as amended in 2018, also provides that notice can be made by “United States mail, electronic

means, or other appropriate means.” Id. Here, Class Plaintiffs propose to provide notice to the

Classes by electronic means, U.S. mail and other appropriate means (the website and publication

notice).

       While individual notice is not required for all Rule 23(b)(3) certified classes, see Briseno

v. ConAgra Foods, Inc, 844 F.3d 1121, 1129 (9th Cir. 2017), here it is the best notice practicable

for most Class members because A.B. Data ultimately will have direct contact information for a

substantial portion of the Classes and can send individual notice to most of the potential Class

members; first by electronic means and then by U.S. mail for those potential Class members who

cannot be contacted electronically. DeJulius v. New England Health Care Employees Pension

Fund, 429 F.3d 935, 944 (10th Cir. 2005) (actual notice to all class members not required but

publication notice alone cannot satisfy due process where names and addresses of class members

known). This program satisfies due process. See, e.g., Murphy v. Allstaff Med. Res., Inc., No. 16-

cv-2370-WJM-MEH, 2017 WL 6945036, at *3 (D. Colo. June 13, 2017) (approving email and

                                                 5
    Case 2:17-md-02785-DDC-TJJ Document 2209 Filed 08/31/20 Page 6 of 12




mail class notice); Calvillo v. Bull Rogers, Inc., 267 F. Supp. 3d 1307, 1314-15 (D.N.M. 2017)

(approving notice by email, text, and mail); Corcoran v. CVS Health, No. 15-cv-03504-YGR, 2019

WL 6250972, at *9 (N.D. Cal. Nov. 22, 2019) (approving initial notice to six million class

members by email with mailed notice if email address unavailable or email delivery failed); In re

Online DVD-Rental Antitrust Litig., 779 F.3d 934, 941, 946 (9th Cir. 2015) (notice was first

emailed to thirty-five million class members and then sent via U.S. mail to over nine million class

members whose email addresses generated bounce-back messages); In re Magsafe Apple Power

Adapter Litig., No. 5:091-CV-01911-EJD, 2015 WL 428105, at *10 (N.D. Cal. Jan. 30, 2015)

(emails, the primary notice vehicle, were sent to 5,523,878 class members).4

       Class Plaintiffs intend to supplement this individual notice program with a case-specific

website and a targeted, robust publication notice campaign. See Schachter Decl. ¶¶ 8-14. The case

website will be maintained by A.B. Data and will contain both versions of the notices, important

case documents, a list of frequently asked questions (with answers), and contact information for

Class Counsel if any potential Class member has additional questions. Id. ¶¶ 15-16. This

supplemental publication notice plan further satisfies due process requirements. See Michael W. v.

United Behavioral Health, 420 F. Supp. 3d 1207, 1226 n.7 (D. Utah 2019) (“[M]any courts have

ruled that Internet-published notice, among other efforts, is sufficient to meet Rule 23 and Due

Process requirements. . . . Indeed, there are many reasons why both class action judges and class

representatives may prefer to provide notice through the Internet, including increased access by




4
 The Advisory Committee’s Notes to Rule 23(c)(2) endorse “contemporary methods of giving
notice to class members”: “Counsel should consider which method or methods of giving notice
will be most effective; simply assuming that the ‘traditional’ methods are best may disregard
contemporary communication realities.” Fed. R. Civ. P. 23(c)(2) advisory committee’s notes to
2018 amendment.
                                                6
    Case 2:17-md-02785-DDC-TJJ Document 2209 Filed 08/31/20 Page 7 of 12




putative class members, reduced costs, the ability to transmit up-to-date information, and the

ability to target notice to certain subsets of potential class participants.”).

        In total, through individual notice to all members of the Classes who can be identified

through reasonable effort, the website, and the publication notice campaign, Class Plaintiffs expect

to be able to provide notice to at least 85% of the certified Classes. This high percentage plainly

supports a finding that the proposed Notice Plan conforms to the mandates of Rule 23 and due

process and is the best notice practicable in the circumstances. See In re Integra Realty Res., Inc.,

262 F.3d 1089, 1110-11 (10th Cir. 2001) (holding that a class action notice process satisfied Rule

23 and due process requirements, even though the record showed that only 77% of class members

actually received notice).

        B.      Class Plaintiffs’ Proposed Forms of Notice Satisfy the Notice Requirements of
                Fed. R. Civ. P. 23(c) and Due Process

        The proposed forms of notice also conform to the mandates of Rule 23 and due process.

The summary and long-form notices are written in plain, easily understood language and include

all of the information required under Rule 23(c)(2)(B): the nature of the action, the Class

definitions, a summary of the Class claims, that a Class member may enter an appearance through

an attorney, that the Court will grant timely exclusion requests, the time and manner for requesting

exclusion, and the binding effect of a final judgment.5 Fed. R. Civ. P. 23(c)(2)(B); see also Pritzker




5
  To the extent a TPP seeks to request exclusion for a client for which it performs administrative
services only, Class Plaintiffs seek an order requiring the TPP to submit a form indicating its proof
of authority to exclude that client, either in the form of affidavit or verification. A template for this
“Proof of Authority” is attached hereto as Exhibit 3 to the Pritzker Declaration. A similar
requirement for an affidavit or other proof of authority is commonplace and has been routinely
upheld. See, e.g., In re Aggrenox Antitrust Litig., 812 F. App’x 26 (2d Cir. 2020) (affirming district
court order rejecting opt-outs that failed to comply with proof of authority, see Courtroom
Minutes-Civil, In re Aggrenox Antitrust Litig., No. 3:14-md-02516-SRU (D. Conn. July 19, 2018),
ECF No. 822)); In re Solodyn (Minocycline Hydrochloride) Antitrust Litig., No. 1:14-MD-2503-
                                                    7
    Case 2:17-md-02785-DDC-TJJ Document 2209 Filed 08/31/20 Page 8 of 12




Decl. Exs. 1-2. The forms of notice thus include all information necessary for Class members to

make informed decisions relating to the action.

         C.     Class Plaintiffs’ Proposed Notice Plan Steers Clear of HIPAA Issues

         Because this case implicates individual Class members’ protected health information

(“PHI”), Class Plaintiffs and A.B. Data carefully considered the potential applicability of HIPAA

in the development of the Notice Plan now being proposed for approval by the Court. Class

Plaintiffs believe that their proposed Notice Plan complies with HIPAA for the reasons discussed

below.

         As relevant here, HIPAA and its implementing rules prohibit the disclosure by a HIPAA-

covered entity, such as one of the PBMs or pharmacies, of an individual class member’s PHI

without that individual’s authorization, or unless the disclosure is otherwise permitted under

HIPAA, such as pursuant to a court order or in response to a subpoena. The Department of Health

and Human Services’ regulations implementing HIPAA contemplate and authorize such a

disclosure: “A covered entity may disclose protected health information in the course of any

judicial or administrative proceeding [] [i]n response to an order of a court or administrative

tribunal, provided that the covered entity discloses only the protected health information expressly

authorized by such order[.]” 45 C.F.R. § 164.512(e)(1)(i) (2016) (emphasis added).6 PHI is

considered to be any identifiable health information (such as a name, address, or phone number)




DJC, 2017 WL 5710424 (D. Mass. Nov. 27, 2017); Order Regarding Opt-Outs at 8, In re Lidoderm
Antitrust Litig., No. 3:14-md-02521-WHO (N.D. Cal. Dec. 28, 2017), ECF No. 946.
6
  See Court Orders and Subpoenas, U.S. Dep’t of Health & Human Servs., https://www.hhs.gov/
hipaa/for-individuals/court-orders-subpoenas/index.html (last visited Aug. 26, 2020).
                                                  8
    Case 2:17-md-02785-DDC-TJJ Document 2209 Filed 08/31/20 Page 9 of 12




that is used, maintained, stored, or transmitted by a HIPAA-covered entity (or its business

associates) in relation to the provision of healthcare or payment for healthcare services.7

        Recognizing the important concerns that HIPAA addresses, Class Plaintiffs submit that the

summary notice proposed here, if approved by the Court, complies with HIPAA. This is so for two

reasons.

        First, Class Plaintiffs (working in conjunction with A.B. Data) took great care to draft the

summary notice in a generic fashion so as to not specifically connect a notice recipient with a

prescription purchase, medical condition, or health status. The notice specifically does not say that

the notice recipient is a Class member, nor does it say that the recipient was provided healthcare

or paid for a healthcare service.8 Rather, the notice is directed generically to all persons and entities

in the United States who may have purchased a branded or authorized generic EpiPen. Pritzker

Decl. Ex. 1.9 Thus, as drafted, the notice does not disclose or connect any individual person’s PHI

in relation to the provision of healthcare or the payment for healthcare services. This satisfies the

purposes of HIPAA. It also satisfies the requirements of Rule 23, by describing the nature and

pendency of the class action, and by advising the recipient of steps that can be taken if the recipient

thinks he or she may be a member of a Class.

        Second, even if the notice arguably discloses PHI in relation to the provision of healthcare

or payment for healthcare services, it is HIPAA-compliant because the disclosure will be pursuant



7
  See What is Considered Protected Health Information under HIPAA?, HIPAA J. (Apr. 2, 2018),
https://www.hipaajournal.com/what-is-considered-protected-health-information-under-hipaa/.
8
  The summary notice proposed here is substantially similar to the summary notice recently
approved in another healthcare case, Corcoran, 2019 WL 6250972, at *9, and far more general
than the summary notices that recently were emailed to all known and unknown class members in
yet another healthcare case, In re USC Student Health Center Litig., No. 2:18-cv-04258-SVW-
GJS (C.D. Cal.). See Pritzker Decl. Ex. 4 (Corcoran summary notice), Ex. 5 (class notices issued
in USC Health Center).
9
  The proposed long form notice contains similar generic language. See Pritzker Decl. Ex. 2.
                                                   9
   Case 2:17-md-02785-DDC-TJJ Document 2209 Filed 08/31/20 Page 10 of 12




to a court order (the proposed notice order) and each subpoenaed PBM and pharmacy that

produced Class member PHI previously informed its customers in its privacy policy that PHI may

be disclosed in response to a court order or pursuant to a subpoena without seeking prior

authorization. See Pritzker Decl. ¶ 4. The Court’s order directing that an informative notice of

pendency be delivered to the classes in the manner proposed by Class Plaintiffs allows for this

minimal disclosure of PHI (if it is PHI at all), consistent with each entity’s privacy policy.

Moreover, neither Class Plaintiffs nor A.B. Data are “covered entities” nor “business associates”

as defined by the statute. Nevertheless, as described above, they have painstakingly attempted to

limit any potential disclosure of PHI by using generic language that does not identify the notice

recipient’s prescription purchase history, medical condition, or health status.

                                     IV.     CONCLUSION

       For all of the foregoing reasons, Class Plaintiffs respectfully request that the Court approve

Stage Two of the Class Notice Plan and authorize the issuance of notice to the certified Classes in

the form and manner proposed herein.

Dated: August 31, 2020                                Respectfully submitted,

                                                      KELLER ROHRBACK L.L.P.

                                                      By: /s/ Lynn L. Sarko
                                                      Lynn L. Sarko
                                                      1201 Third Avenue, Suite 3200
                                                      Seattle, WA 98101
                                                      Telephone: 206/623-1900
                                                      206/623-3384 (fax)
                                                      lsarko@kellerrohrback.com

                                                      SHARP LAW, LLP
                                                      Rex A. Sharp
                                                      Ryan C. Hudson
                                                      5301 W. 75th Street
                                                      Prairie Village, KS 66208
                                                      Telephone: 913/901-0505

                                                 10
Case 2:17-md-02785-DDC-TJJ Document 2209 Filed 08/31/20 Page 11 of 12




                                      913/901-0419 (fax)

                                      BURNS CHAREST, LLP
                                      Warren T. Burns
                                      900 Jackson Street, Suite 500
                                      Dallas, TX 75201
                                      Telephone: 469/904-4550
                                      469/444-5002 (fax)

                                      ROBBINS GELLER RUDMAN
                                      & DOWD LLP
                                      Paul J. Geller
                                      120 East Palmetto Park Road,
                                      Suite 500 Boca Raton, FL 33432
                                      Telephone: 561/750-3000
                                      561/750-3364 (fax)

                                      PRITZKER LEVINE LLP
                                      Elizabeth C. Pritzker
                                      1900 Powell Street, Suite 450
                                      Emeryville, CA 94608
                                      Telephone: 415/692-0772
                                      415/366-6110 (fax)

                                      Co-Lead Counsel for Class Plaintiffs




                                 11
    Case 2:17-md-02785-DDC-TJJ Document 2209 Filed 08/31/20 Page 12 of 12




                                 CERTIFICATE OF SERVICE

         I hereby certify that the foregoing was served on August 31, 2020 on counsel of record

by electronically filing the document with the clerk of the court using CM/ECF system, which

will send a notice of electronic filing to all counsel of record, and also served a copy of the

foregoing to liaison counsel for defendants.



                                                      /s/ Lynn L .Sarko
                                                      Lynn L. Sarko
4838-8930-0681, v. 2




                                                 12
